                    Case 3:19-cr-00403-WHA Document 1 Filed 07/30/19 Page 1 of 6


AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court FILED
                                                                 for the

                                                     Northern District of California                       JUL 302019^
                  United States of America
                                                                                                         SUSAN Y. SOONG
                                                                                                     riERK US DISTRICT COURT
                                V.

                                                                           Case No.
                                                                                                   north district of CALIFORNIA
   NADEEM AHMED MULGADO, a/k/a Nadeem
 Ahmed, a/k/a Salvador Partida, a/k/a Victor Antonio
   Torres, a/k/a Victor Atonzo Torres, a/k/a Victor
                        Torres,

                          Defendant(s)
                                                                                 3      19         7115 P.               MAG
                                                  CRIMINAL COMPLAINT

         1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     July 5. 2019                in the county of             San Mateo          in the

     Northern          District of            California        , the defendant(s) violated:

            Code Section                                                      Offense Descnplion
8 U.S.C. section 1326(a)                        Illegal Reentry Following Removal

8 U.S.C. section 1326(b)(1)                     Maximum 10 years term of Imprisonment; maximum fine of $250,000;
                                                maximum term of supervised release of 3 years; mandatory $100 special
                                                assessment




         This criminal complaint is based on these facts:

See attached Affidavit of Deportation Officer Christopher Morales in Support of Criminal Complaint.




         sf Continued on the attached sheet.


                                                                                               Complainant's signature
    Approved as to form
                                                                                Christopher Morales, ICE Deportation Officer
                             AUSA
                                                                                                Printed name and title


Sworn to before me and signed in my presence.


Date:        ^>I                 ^01 ^
                                                                                                  Judge's signature

City and state:                         San Francisco, CA                      Hon. Thomas S. Hixson, U.S. Magistrate Judge
                                                                                               Printed name and title
Case 3:19-cr-00403-WHA Document 1 Filed 07/30/19 Page 2 of 6
Case 3:19-cr-00403-WHA Document 1 Filed 07/30/19 Page 3 of 6
Case 3:19-cr-00403-WHA Document 1 Filed 07/30/19 Page 4 of 6
Case 3:19-cr-00403-WHA Document 1 Filed 07/30/19 Page 5 of 6
Case 3:19-cr-00403-WHA Document 1 Filed 07/30/19 Page 6 of 6
